        Case 1:20-cv-11283-ADB Document 57 Filed 07/13/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS




PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and
MASSACHUSETTS INSTITUTE OF               Civil Action No. 1:20-cv-11283-ADB
TECHNOLOGY,
                                         MOTION FOR LEAVE TO FILE
                Plaintiffs,              AMICUS CURIAE BRIEF OF 26
                                         CITIES, TOWNS, AND COUNTIES IN
                                         SUPPORT OF PLAINTIFFS’
v.                                       MOTION FOR PRELIMINARY
                                         INJUNCTION
UNITED STATES DEPARTMENT
OF HOMELAND SECURITY, et al.,


                Defendants.




      The City of Los Angeles and City of Boston, joined by 24 other cities, towns,

and counties, respectfully move the Court for leave to file a proposed brief as amici

curiae in support of Plaintiffs’ Motion for a Temporary Restraining Order or

Preliminary Injunction. Plaintiffs’ motion seeks a preliminary injunction enjoining

Defendants from enforcing Immigration and Customs Enforcement’s (“ICE”) July 6,

2020 directive and from promulgating the July 6th directive as a final rule.

      Specifically, amici are: the City of Los Angeles, California, the City of Boston,

Massachusetts, the City of Albany, New York; the City of Albuquerque, New


                                          1
           Case 1:20-cv-11283-ADB Document 57 Filed 07/13/20 Page 2 of 4



Mexico; the City of Alexandria, Virginia; the City of Austin, Texas; the City of

Berkeley, California; the City of Cambridge, Massachusetts; the County of

Cameron, Texas; the City of Chicago, Illinois; the City of Columbus, Ohio; Cook

County, Illinois; the City Dayton, Ohio; the Town of Durham, New Hampshire; the

City of Hartford, Connecticut; the City of Iowa City, Iowa; the City of Las Cruces,

New Mexico; the City of New York, New York; the City of Oakland, California; the

City of Pittsburgh, Pennsylvania; the City of Sacramento, California; the City of

Saint Paul, Minnesota; the City of Seattle, Washington; the County of Santa Clara,

California; the City of Amherst, Massachusetts; and the City of Somerville,

Massachusetts.

      Amici hail from all areas of the country: from rural farming communities to

industrial cities to large, urban metropolises. Amici also represent a cross-section of

municipalities with a spectrum of economic, political, and cultural perspectives.

Colleges and universities of every type, and of every culture, from large state

colleges to private research institutions to local commuter schools call amici home.

And amici are already witnessing the impacts of the directive issued by ICE on July

6, 2020.

      At their fundamental core, local governments exist to provide for the health

(e.g. public health services during the COVID-19 pandemic) and welfare of their

residents. The proposed amicus brief is intended to offer to the Court the

perspective of municipalities who are home to both institutions of higher education

and their international students. The brief highlights the substantial interests that



                                           2
        Case 1:20-cv-11283-ADB Document 57 Filed 07/13/20 Page 3 of 4



amici have in the proposed rule announced via the July 6th directive and the

significant impacts to local governments that ICE has thus far failed to consider.

      The proposed brief for amici curiae is attached as Exhibit 1.



                                               Respectfully submitted,

Amicus Curiae, CITY OF LOS ANGELES, Amicus Curiae, CITY OF BOSTON,

Michael N. Feuer,                              Eugene O’Flaherty,
City Attorney                                  Corporation Counsel

                                               By his attorneys,

/s/ Michael J. Dundas                          /s/ Adam Cederbaum
Michael J. Dundas, pro hac vice pending        Adam Cederbaum, BBO No. 661549
Danielle Goldstein, pro hac vice pending       adam.cederbaum@boston.gov
200 North Main Street,                         Sean Chen, BBO No. 678110
City Hall East, Suite 800                      Sean.chen@boston.gov
Los Angeles, California, 90012                 One City Hall Square, Room 615
(213) 978-8130                                 Boston, MA 02201
                                               (617) 635-4034




                                           3
        Case 1:20-cv-11283-ADB Document 57 Filed 07/13/20 Page 4 of 4



                      LOCAL RULE 7.1(b) CERTIFICATION

      I hereby certify that counsel for amicus curiae did confer with counsel for the

parties in a good faith effort to narrow or resolve the issues in this motion. Plaintiffs

consent to amicus’s request. Defendant takes no position on the motion for leave.

                                                      /s/ Adam Cederbaum
                                                      Adam Cederbaum




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 13, 2020, I caused the foregoing motion to be

electronically filed with the Clerk of the Court using the CM/ECF system. All

participants in the case are registered CM/ECF users and will be served by the

CM/ECF system.

                                                      /s/ Adam Cederbaum
                                                      Adam Cederbaum




                                           4
